Citation Nr: 1530540	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for tinea pedis (claimed as a skin condition of the feet). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Although the RO characterized the claim for tinea pedis as one for a "skin condition, unspecified," the Veteran stated in his April 2009 formal application and in his December 2010 substantive appeal (VA Form 9) that he is claiming a skin condition of the feet, which has been diagnosed as tinea pedis.  He has not indicated that he is claiming service connection for a skin condition of any other part of his body.  Accordingly, the Board has re-characterized the issue on appeal to clarify that it is limited to a skin condition of the feet.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision.

With respect to the service connection claim for PTSD, a new VA examination and opinion are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The opinion provided in the August 2010 VA examination report is insufficient to make an informed decision, as the examiner found that the "onset of symptoms [two] years ago argues against a diagnosis of PTSD related to [the Veteran's] service in Vietnam."  However, a May 2009 VA treatment record reflects a reported history of PTSD symptoms ever since military service, and a diagnosis of PTSD was rendered by a VA psychiatrist in a July 2009 VA treatment record.  A June 2009 VA treatment record also reflects a physician's finding of chronic PTSD based on symptoms of re-experiencing, avoidance, insomnia, nightmares, depression, and detachment or numbing.  The only stressors mentioned by the Veteran at this time were related to service in Vietnam.  The August 2010 VA opinion does not account for this evidence, and thus is inadequate for making an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, a new VA examination and opinion must be obtained with a complete explanation that considers the PTSD diagnosis during the pendency of this claim and the report of symptoms ever since service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability element is satisfied if the disability manifests at any point during the pendency of the claim).  In particular, the examiner must focus on whether the nexus element is satisfied.  See 38 C.F.R. § 3.304(f) (2014).  If the examiner disagrees with the PTSD diagnosis provided in 2009, a complete explanation must be provided which takes into account the fact that the Veteran's symptoms may have improved or changed in the interim, including due to taking prescribed medication as he stated in the December 2010 substantive appeal. 

Further efforts must also be made to verify the Veteran's cited stressor of mortar attacks while serving in Vietnam and of his unit being overrun at one point, with a number killed or wounded.  Toward this end, a request for verification should be submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) with the Veteran's unit information (Headquarters and Headquarters Service Battery, 2nd battalion, 33rd artillery) and dates of service in Vietnam (November 1965 to November 1966).  While verification of a specific stressor related to fear of hostile military or terrorist activity is not always necessary to establish a claim for PTSD based on such stressor, verification could certainly help support the claim, and general verification of attacks on the Veteran's unit and any associated casualties would aid in a determination as to whether the Veteran's specific stressor is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f). 

With regard to the claim for a skin condition of the feet, further efforts to obtain records of treatment in 1994 from the office of C. Brown, MD must be made.  Previous requests for these records were submitted with the wrong first name for the Veteran.  It is impossible to tell whether this had a bearing on the non-response from Dr. Brown's office.  In order to ensure that VA has satisfied its statutory duty to assist, the Veteran should be asked to submit a new authorized release form (VA Form 21-4142) for these records (the previously one having expired) and then requests submitted to Dr. Brown's office with the correct name.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A new VA examination and opinion must also be obtained with respect to tinea pedis.  In this regard, the Board finds that the Veteran's assertion that tinea pedis manifested while serving in Vietnam is both competent and credible, even though there is no documentation of this condition in the service treatment records or in other records contemporaneous with his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence does not automatically constitute substantive negative evidence); 38 U.S.C.A. § 1154(a) (West 2014) (where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(a layperson can be competent to identify conditions that are simple); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent as to matters capable of lay observation).  The opinion provided in the September 2010 VA opinion was based solely on the absence of evidence of tinea pedis in the service treatment records.  As the Board finds it credible that tinea pedis did manifest during service, an opinion must be provided which takes this into account in determining the likelihood that the current manifestation of tinea pedis (as documented in a June 2009 VA treatment record) is related to the tinea pedis that manifested in service.  See Barr, 21 Vet. App. at 312; McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since January 2010 from the Augusta VA Medical Center (VAMC), and/or any other VA facilities where the Veteran has been treated since January 2010, and add them to the claims file. 

2. Further efforts to obtain treatment records from the office of C. Brown, MD dated around 1994 pertaining to the Veteran's feet must made.  Prior requests were submitted with the wrong name.  The Veteran must be requested to fill out a new authorized release form (VA Form 21-4142) for this purpose, as the previous one expired.  If he does not complete and return this form, then these records need not be requested.  

3. Request the Veteran to provide any further information about the nature and location of attacks on his unit in Vietnam.  He should provide a three-month time frame during which they occurred, if possible. 

4. Then, submit a request to the JSRRC for verification of any attacks on Headquarters and Headquarters Service Battery, 2nd battalion, 33rd artillery, from November 1965 to November 1966 (or a more specific time frame if available).  

5. After the above development is completed, make arrangements for a VA PTSD examination and opinion.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be recorded by the examiner.  

After reviewing the file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's PTSD symptoms are medically linked to an in-service stressor.  A complete explanation must be provided in support of the opinion.  The examiner must take into account the PTSD diagnoses in the June 2009 and July 2009 VA treatment records, and the Veteran's assertion that his symptoms have been present ever since service.  If the examiner disagrees with the PTSD diagnoses rendered in 2009, a complete explanation must be provided, to include whether the Veteran's symptoms may have improved or changed since that time (including due to medication). 

6. Make arrangements for a VA skin examination to assess the likelihood that the Veteran's tinea pedis is related to manifestations of tinea pedis during service.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be recorded. 

The examiner must provide an opinion as to the likelihood that the Veteran's current tinea pedis is medically related to manifestations of tinea pedis during service in Vietnam.  The examiner must assume that tinea manifested at some point during the Veteran's service in Vietnam, even though there is no documentation of this condition in the service treatment records.  Moreover, if tinea pedis is not present at the time of examination, an opinion must still be provided as to whether the tinea pedis diagnosed in a June 2009 VA treatment record is related to service.  The opinion must be supported by a complete explanation. 

7. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




